Exhibit 10.1

PROMISSORY NOTE

DEFINED TERMS

 

 

Execution Date: January 12, 2011

  

 

City and State of Signing: Los Angeles, CA

 

Loan Amount: $135,000,000.00

  

 

Interest Rate: 4.27% per annum

 

Borrower: KILROY REALTY 303, LLC, a Delaware limited liability company

 

Borrower’s Address:

 

 

 

Kilroy Realty 303, LLC,

a Delaware limited liability company

12200 West Olympic Boulevard, Suite 200

Los Angeles, California 90064

Attention: Corporate Finance

 

With a copy to:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, CA 90071-1560

Attention: Glen B. Collyer

 

 

Holder: METROPOLITAN LIFE INSURANCE COMPANY, a New York Corporation

 

 

Holder’s Address:

 

 

 

 

and:

 

 

Metropolitan Life Insurance Company

10 Park Avenue

Morristown, New Jersey 07962

Attention:   Senior Vice President

                   Real Estate Investments

 

Metropolitan Life Insurance Company

425 Market Street, Suite 1050

San Francisco, California 94105

Attention: Vice President

 

 

Maturity Date: February 1, 2018

 

  

 

Advance Date: The date funds are disbursed to Borrower.

 

 

Interest Only Installment Dates: The first day of each calendar month beginning
on the first day of the second calendar month following the Advance Date and
continuing through the first day of the 25th calendar month following the
Advance Date.

 

  

 

Principal Interest Installment Dates: The first day of each calendar month
beginning on the first day of the 26th calendar month following the Advance Date
and continuing through the first day of the calendar month immediately preceding
the Maturity Date.

 

 

303 Second Street – Promissory Note    



--------------------------------------------------------------------------------

 

 

Monthly Installment: an Interest Only Monthly Installment or a Principal and
Interest Monthly Installment.

 

Interest Only Monthly Installment: Equal monthly installments of interest only
at the Interest Rate, each in the amount of $480,375, payable on each Interest
Only Installment Date.

 

Principal and Interest Monthly Installment: Equal monthly installments of
principal and interest at the Interest Rate, each in the amount of $665,700.46,
payable on each Principal and Interest Installment Date. The Principal and
Interest Monthly Installment is based upon an amortization period of 30 years.

 

Permitted Prepayment Period: During the 90 day period prior to the Maturity
Date, Borrower may prepay the Loan, in whole but not in part(except to the
extent that any partial prepayment is required pursuant to the Cash Management
Agreement), without a Prepayment Fee on 30 days’ prior written notice. In
addition, commencing February 1, 2014, Borrower may prepay the Loan, in whole
but not in part (except to the extent that any partial prepayment is required
pursuant to the Cash Management Agreement), with a Prepayment Fee on 30 days’
prior written notice.

 

Liable Party: Kilroy Realty L.P., a Delaware limited partnership

 

Addresses of Liable Party:

 

Kilroy Realty L.P.

12200 W. Olympic Boulevard, Suite 200

Los Angeles, California 90064

 

 

Late Charge: An amount equal to four cents ($.04) for each dollar that is
overdue.

 

Default Rate: An annual rate equal to the Interest Rate plus four percent (4%).

 

 

Note: This Promissory Note.

 

Deed of Trust: Deed of Trust, Security Agreement, and Fixture Filing dated as of
the Execution Date granted by Borrower to the Trustee named in the Deed of Trust
for the benefit of Holder.

 

Loan Documents: This Note, the Deed of Trust and any other documents related to
this Note and/or the Deed of Trust and all renewals, amendments, modifications,
restatements and extensions of these documents.

 

Guaranty: Guaranty dated as of the Execution Date and executed by Liable Party.

 

Indemnity Agreement or Unsecured Indemnity Agreement: Unsecured Indemnity
Agreement dated as of the Execution Date and executed by Borrower in favor of
Holder.

 

Bottom Dollar Agreement: Guaranty and Contribution Agreement dated as of the
Execution Date by Kilroy Industries, John B. Kilroy, Sr., John B. Kilroy, Jr.,
Susan Hahn, Dana Pantuso, Anne Kilroy and Patrice Kilroy.

 

The Indemnity Agreement, the Guaranty, and the Bottom Dollar Agreement are not
Loan Documents. The Indemnity Agreement and the Guaranty, as it relates to the
obligations under the Indemnity Agreement, shall survive repayment of the Loan,
and both shall survive any other termination of the Loan Documents.

 

Loan: The loan evidenced by this Note.

 

 

  2   303 Second Street – Promissory Note    



--------------------------------------------------------------------------------

FOR VALUE RECEIVED, Borrower promises to pay to the order of Holder at Holder’s
Address or such other place as Holder may from time to time designate, the Loan
Amount with interest payable in the manner described below, in money of the
United States of America that at the time of payment shall be legal tender for
payment of all obligations.

Capitalized terms which are not defined in this Note shall have the meanings set
forth in the Deed of Trust.

1.      Payment of Principal and Interest.  Principal and interest under this
Note shall be payable by Borrower to Holder as follows:

(a)      Interest on the Loan Amount shall accrue from the Advance Date at the
Interest Rate. On the Advance Date, Borrower shall pay interest for the period
beginning on the Advance Date and ending on the last day of the month in which
the Advance Date occurs. Commencing on the first Interest Only Installment Date
and continuing on each Interest Only Installment Date thereafter through and
including the 25th calendar month following the Advance Date, Borrower shall pay
interest in arrears in an amount each month equal to the Interest Only Monthly
Installment.

(b)      Commencing on the first Principal and Interest Installment Date and
continuing on each Principal and Interest Installment Date thereafter through
and including the first day of the calendar month immediately preceding the
Maturity Date, Borrower shall pay principal and interest in arrears in an amount
each month equal to the Principal and Interest Monthly Installment.

(c)      On the Maturity Date, a final payment in the aggregate amount of the
unpaid Secured Indebtedness shall become immediately payable in full. “Secured
Indebtedness” means the aggregate amount of the principal sum evidenced by this
Note, all accrued and unpaid interest, and all other sums evidenced by this Note
or secured by the Deed of Trust and/or any other Loan Documents as well as any
future advances under the Deed of Trust that shall have been to or on behalf of
Borrower by Holder following the Advance Date.

Borrower acknowledges and agrees that a substantial portion of the original Loan
Amount shall be outstanding and due on the Maturity Date.

Interest shall be calculated on the basis of a thirty (30) day month and a three
hundred sixty (360) day year, except that (i) if the Advance Date occurs on a
date other than the first day of a calendar month, interest payable for the
period commencing on the Advance Date and ending on the last day of the month in
which the Advance Date occurs shall be calculated on the basis of the actual
number of days elapsed over a 365 day or 366 day year, as applicable, and
(ii) if the Maturity Date occurs on a date other than the last day of the month,
interest payable for the period commencing on the first day of the month in
which the Maturity Date occurs and ending on the Maturity Date shall be
calculated on the basis of the actual number of days elapsed over a 365 day or
366 day year, as applicable.

 

  3   303 Second Street – Promissory Note    



--------------------------------------------------------------------------------

2.      Application of Payments.  At the election of Holder, and to the extent
permitted by law, all payments shall be applied in the order selected by Holder
to any expenses, prepayment fees, late charges, escrow deposits and other sums
due and payable under the Loan Documents, and to unpaid interest at the Interest
Rate or at the Default Rate, as applicable. The balance of any payments shall be
applied to reduce the then unpaid Loan Amount.

3.      Security.  The covenants of the Deed of Trust are incorporated by
reference into this Note. This Note shall evidence, and the Deed of Trust shall
secure, the Secured Indebtedness.

4.      Late Charge.  If any payment of interest, any payment of a Monthly
Installment or any payment of a required escrow deposit is not paid within 7
days of the due date, Holder shall have the option to charge Borrower the Late
Charge. The Late Charge is for the purpose of defraying the expenses incurred in
connection with handling and processing delinquent payments and is payable in
addition to any other remedy Holder may have. Unpaid Late Charges shall become
part of the Secured Indebtedness and shall be added to any subsequent payments
due under the Loan Documents.

5.      Acceleration Upon Default.  At the option of Holder, if Borrower fails
to pay any sum specified in this Note within 7 days of the due date, or if an
Event of Default occurs and is continuing, the Secured Indebtedness, including
without limitation any applicable prepayment fees (collectively, the
“Accelerated Loan Amount”) shall become immediately due and payable.

6.      Interest Upon Default.  The Accelerated Loan Amount shall bear interest
at the Default Rate which shall never exceed the maximum rate of interest
permitted to be contracted for under the laws of the State. The Default Rate
shall commence upon the occurrence of an Event of Default and shall continue
thereafter until no Event of Default exists. Section 11.12 of the Deed of Trust
sets forth the limited circumstances in which an Event of Default, once having
commenced, may cease to exist.

7.      Limitation on Interest.  The agreements made by Borrower with respect to
this Note and the other Loan Documents are expressly limited so that in no event
shall the amount of interest received, charged or contracted for by Holder
exceed the highest lawful amount of interest permissible under the laws
applicable to the Loan. If at any time performance of any provision of this Note
or the other Loan Documents results in the highest lawful rate of interest
permissible under applicable laws being exceeded, then the amount of interest
received, charged or contracted for by Holder shall automatically and without
further action by any party be deemed to have been reduced to the highest lawful
amount of interest then permissible under applicable laws. If Holder shall ever
receive, charge or contract for, as interest, an amount which is unlawful, at
Holder’s election, the amount of unlawful interest shall be refunded to Borrower
(if actually paid) or applied to reduce the then unpaid Loan Amount. To the
fullest extent permitted by applicable laws, any amounts contracted for, charged
or received under the Loan Documents included for the purpose of determining
whether the Interest Rate would exceed the

 

  4   303 Second Street – Promissory Note    



--------------------------------------------------------------------------------

highest lawful rate shall be calculated by allocating and spreading such
interest to and over the full stated term of this Note.

8.      Prepayment.  Borrower shall not have the right to prepay all or any
portion of the Loan Amount at any time during the term of this Note except as
expressly set forth in the Defined Terms. If Borrower provides notice of its
intention to prepay, the Accelerated Loan Amount shall become due and payable on
the date specified in the prepayment notice. Notwithstanding anything set forth
herein to the contrary, not more than three (3) times during the term of the
Loan, Borrower shall be entitled to retract a notice of prepayment, which notice
of retraction shall be provided to Holder in writing no later than seven
(7) days prior to the prepayment date specified in the prepayment notice,
provided that Borrower shall pay to Holder any of its out-of-pocket costs and
expenses that may have been incurred in connection with the anticipated
prepayment.

9.      Prepayment Fee.

(a)      Any tender of payment by Borrower or any other person or entity of the
Secured Indebtedness, other than as expressly provided in the Loan Documents,
shall constitute a prohibited prepayment. If a prepayment of all or any part of
the Secured Indebtedness is made (i) following an Event of Default and an
acceleration of the Maturity Date, or (ii) by the application of money to the
principal of the Loan after a casualty or condemnation (except if such
application of casualty or condemnation proceeds to the principal of the Loan is
made during the 90 day period immediately prior to the Maturity Date), or
(iii) in connection with a purchase of the Property or a repayment of the
Secured Indebtedness at any time before, during or after, a judicial or
non-judicial foreclosure or sale of the Property, or (iv) as required under the
Cash Management Agreement (as defined in the Deed of Trust), then to compensate
Holder for the loss of the investment, Borrower shall pay an amount equal to the
Prepayment Fee (as hereinafter defined). Notwithstanding the foregoing, so long
as Borrower makes a good faith effort to recover any Prepayment Fee which would
be due as a result of a casualty or condemnation, from the insurer in the case
of a casualty or from the condemning authority, then the Prepayment Fee due as a
result of the casualty or condemnation shall be waived except to the extent
recovered by Borrower.

(b)      The “Prepayment Fee” shall be the greater of (A) the Prepayment Ratio
(as hereinafter defined) multiplied by (x-y), where (x) is the present value of
all remaining payments of principal and interest including the outstanding
principal due on the Maturity Date, discounted at the rate which, when
compounded monthly, is equivalent to the Treasury Rate plus 50 basis points
compounded semi-annually, and (y) is the amount of the principal then
outstanding immediately prior to the prepayment, or (B) one percent (1%) of the
amount of the principal being prepaid.

(c)      The “Treasury Rate” shall be the annualized yield on securities issued
by the United States Treasury having a maturity equal to the remaining stated
term of this Note, as quoted in the Federal Reserve Statistical Release [H. 15
(519)] under the heading “U.S. Government Securities - Treasury Constant
Maturities” for the date which is five (5) Business Days prior to the date on
which prepayment is being made. If this rate is not available as of the

 

  5   303 Second Street – Promissory Note    



--------------------------------------------------------------------------------

date of prepayment, the Treasury Rate shall be determined by interpolating
between the yield on securities of the next longer and next shorter maturity. If
the Treasury Rate is no longer published, Holder shall select a comparable rate.
Holder will, upon request, provide an estimate of the amount of the Prepayment
Fee two weeks before the date of the scheduled prepayment. A Business Day is a
day on which Holder is conducting normal business operations.

(d)      The “Prepayment Ratio” shall be a fraction, the numerator of which
shall be the amount of principal being prepaid, and the denominator of which
shall be the principal then outstanding immediately prior to the prepayment.

10.       Waiver of Right to Prepay Note Without Prepayment Fee.  Borrower
acknowledges that Holder has relied upon the anticipated investment return under
this Note in entering into transactions with, and in making commitments to,
third parties and that the tender of any prohibited prepayment or any permitted
prepayment which pursuant to the terms of this Note requires a Prepayment Fee,
shall include the Prepayment Fee. Borrower agrees that the determination of the
Interest Rate was based on the intent, expectation and agreement (and the
Interest Rate would have been higher without such agreement) of Borrower and
Holder that the amounts advanced under this Note would not be prepaid during the
term of this Note, or if any such prepayment would occur, the Prepayment Fee
would apply (except as expressly permitted by the terms of this Note). Borrower
also agrees that the Prepayment Fee represents the reasonable estimate of Holder
and Borrower of a fair average compensation for the loss that may be sustained
by Holder as a result of a prepayment of this Note and it shall be paid without
prejudice to the right of Holder to collect any other amounts provided to be
paid under the Loan Documents.

BORROWER EXPRESSLY (A) WAIVES ANY RIGHTS IT MAY HAVE UNDER CALIFORNIA CIVIL CODE
SECTION 2954.10 TO PREPAY THIS NOTE, IN WHOLE OR IN PART, WITHOUT FEE OR
PENALTY, UPON ACCELERATION OF THE MATURITY DATE OF THIS NOTE, AND (B) AGREES
THAT IF, FOR ANY REASON, A PREPAYMENT OF THIS NOTE IS MADE, UPON OR FOLLOWING
ANY ACCELERATION OF THE MATURITY DATE OF THIS NOTE BY HOLDER ON ACCOUNT OF ANY
DEFAULT BY BORROWER UNDER ANY LOAN DOCUMENT, INCLUDING BUT NOT LIMITED TO ANY
TRANSFER, FURTHER ENCUMBRANCE OR DISPOSITION WHICH IS PROHIBITED OR RESTRICTED
BY THE DEED OF TRUST, THEN BORROWER SHALL BE OBLIGATED TO PAY CONCURRENTLY THE
PREPAYMENT FEE SPECIFIED IN SECTION 9. BY INITIALING THIS PROVISION IN THE SPACE
PROVIDED BELOW, BORROWER AGREES THAT HOLDER’S AGREEMENT TO MAKE THE LOAN AT THE
INTEREST RATE AND FOR THE TERM SET FORTH IN THIS NOTE CONSTITUTES ADEQUATE
CONSIDERATION FOR THIS WAIVER AND AGREEMENT.

BORROWER’S INITIALS:    MN, TP    

11.     Liability of Borrower.  Upon the occurrence and during the continuance
of an Event of Default, except as provided in this Section 11, Holder will look
solely to the Property and the security under the Loan Documents for the
repayment of the Loan and will not

 

  6   303 Second Street – Promissory Note    



--------------------------------------------------------------------------------

enforce a deficiency judgment against Borrower. However, nothing contained in
this section shall limit the rights of Holder to proceed against Borrower and/or
the Liable Party (i) to enforce any Leases entered into by Borrower or its
affiliates as tenant; (ii) to recover damages for fraud, material
misrepresentation, or waste; (iii) to recover any Condemnation Proceeds or
Insurance Proceeds or other similar funds which have been misapplied by Borrower
or which, under the terms of the Loan Documents, should have been paid to Holder
and were not paid to Holder; (iv) to recover any tenant security deposits,
tenant letters of credit or other deposits or fees paid to Borrower or prepaid
rents for a period of more than one month which have not been delivered to
Holder; (v) to recover Rents and Profits received by Borrower after the first
day of the month in which an Event of Default occurs and prior to the date
Holder acquires title to the Property which have not been applied to the Loan or
in accordance with the Loan Documents to operating and maintenance expenses of
the Property; (vi) to recover damages, costs and expenses arising from, or in
connection with Article VI of the Deed of Trust pertaining to hazardous
materials or the Unsecured Indemnity Agreement; (vii) to recover all amounts due
and payable pursuant to Sections 11.06 and 11.07 of the Deed of Trust, and any
amount expended by Holder in connection with the foreclosure of the Deed of
Trust; (viii) to recover costs and damages arising from Borrower’s failure to
pay Premiums or Impositions in the event that Borrower is not required to
deposit such amounts with Holder pursuant to Section 2.05 of the Deed of Trust;
(ix) to recover damages arising from Borrower’s failure to comply with
Section 8.01 of the Deed of Trust pertaining to ERISA; (x) to recover any
damages, costs, expenses or liabilities, including attorneys’ fees, incurred by
Holder and arising from any breach or enforcement of any “environmental
provision” (as defined in California Code of Civil Procedure Section 736, as
such Section may be amended from time to time) relating to the Property or any
portion thereof; and/or (xi) in accordance with California Code of Civil
Procedure Section 726.5, as such Section may be amended from time to time, to
waive the security of the Deed of Trust as to any parcel of Real Property that
is “environmentally impaired” or is an “affected parcel” (as such terms are
defined in such Section), and as to any Personal Property attached to such
parcel, and thereafter to exercise against Borrower, to the extent permitted by
such Section 726.5, the rights and remedies of an unsecured creditor, including
reduction of Holder’s claim against Borrower to judgment, and any other rights
and remedies permitted by law. If Holder exercises the rights and remedies of an
unsecured creditor in accordance with clause (xi) above, Borrower promises to
pay to Holder, on demand by Holder following such exercise, all amounts owed to
Holder under any Loan Document, and Borrower agrees that it and the Liable Party
will be personally liable for the payment of all such sums.

The limitation of liability set forth in this Section 11 shall not apply and the
Loan shall be fully recourse to Borrower in the event that Borrower commences a
voluntary bankruptcy or insolvency proceeding or an involuntary bankruptcy or
insolvency proceeding is commenced against Borrower and is not dismissed within
90 days of filing. In addition, this agreement shall not waive any rights which
Holder would have under any provisions of the U.S. Bankruptcy Code to file a
claim for the full amount of the Secured Indebtedness or to require that the
Property shall continue to secure all of the Secured Indebtedness.

The limitation of liability set forth in this Section 11 shall not apply and the
Loan shall be fully recourse to Borrower in the event that there is a Transfer
or Secondary Financing except as permitted in the Loan Documents or otherwise
approved in writing by Holder.

 

  7   303 Second Street – Promissory Note    



--------------------------------------------------------------------------------

12.     Waiver by Borrower.  Borrower and others who may become liable for the
payment of all or any part of this Note, and each of them, waive diligence,
demand, presentment for payment, notice of nonpayment, protest, notice of
dishonor and notice of protest, notice of intent to accelerate and notice of
acceleration and specifically consent to and waive notice of any amendments,
modifications, renewals or extensions of this Note, including the granting of
extension of time for payment, whether made to or in favor of Borrower or any
other person or persons.

13.     Exercise of Rights.  No single or partial exercise by Holder, or delay
or omission in the exercise by Holder, of any right or remedy under the Loan
Documents shall waive or limit the exercise of any such right or remedy. Holder
shall at all times have the right to proceed against any portion of or interest
in the Property in the manner that Holder may deem appropriate, without waiving
any other rights or remedies. The release of any party under this Note shall not
operate to release any other party which is liable under this Note and/or under
the other Loan Documents or under the Unsecured Indemnity Agreement.

14.     Fees and Expenses.  If Borrower defaults under this Note, Borrower shall
be personally liable for and shall pay to Holder, in addition to the sums stated
above, the costs and expenses of enforcement and collection, including a
reasonable sum as an attorney’s fee. This obligation is not limited by
Section 11.

15.     No Amendments.  This Note may not be modified or amended except in a
writing executed by Borrower and Holder. No waivers shall be effective unless
they are set forth in a writing signed by the party which is waiving a right.
This Note and the other Loan Documents constitute the complete and final
expression of the lending relationship between Borrower and Holder. All prior
agreements are of no further force or effect. Borrower acknowledges that there
is no unwritten agreement binding on Holder with respect to the Loan or the
Property.

16.     Governing Law.  This Note is to be construed and enforced in accordance
with the laws of California.

17.     Construction.  The words “Borrower” and “Holder” shall be deemed to
include their respective heirs, representatives, successors and assigns, and
shall denote the singular and/or plural, and the masculine and/or feminine, and
natural and/or artificial persons, as appropriate. The provisions of this Note
shall remain in full force and effect notwithstanding any changes in the
shareholders, partners or members of Borrower. If more than one party is
Borrower, the obligations of each party shall be joint and several. The captions
in this Note are inserted only for convenience of reference and do not expand,
limit or define the scope or intent of any section of this Note.

18.     Notices.  All notices, demands, requests and consents permitted or
required under this Note shall be given in the manner prescribed in the Deed of
Trust.

 

  8   303 Second Street – Promissory Note    



--------------------------------------------------------------------------------

19.      Time of the Essence.  Time shall be of the essence with respect to all
of Borrower’s obligations under this Note.

20.      Severability.  If any provision of this Note should be held
unenforceable or void, then that provision shall be deemed separable from the
remaining provisions and shall not affect the validity of this Note, except that
if that provision relates to the payment of any monetary sum, then Holder may,
at its option, declare the Secured Indebtedness (together with the Prepayment
Fee) immediately due and payable.

[SIGNATURE FOLLOWS ON NEXT PAGE]

 

  9   303 Second Street – Promissory Note    



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed this Promissory Note as of the
Execution Date.

 

   

KILROY REALTY 303, LLC,

   

a Delaware limited liability company

   

By:

  Kilroy Realty, L.P.,       a Delaware limited partnership       Its Sole
Member       By:   Kilroy Realty Corporation,         a Maryland Corporation    
    Its General Partner         By:  /s/ Michelle Ngo                          
Name: Michelle Ngo         Title: Vice President and Treasurer        
By:    /s/ Tamara J. Porter                     Name: Tamara J. Porter        
Title: Vice President and Corporate Counsel

[BORROWER ALSO TO INITIAL SECTION 10.]

Signature Page

 

303 Second Street – Promissory Note    